Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered July 13, 1984, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying that branch of his omnibus motion which sought suppression of the complainant’s in-court identification testimony based upon an allegedly prejudicial showup. We disagree. It is well settled that a showup is permissible in the interest of prompt identification particularly when it occurs in close spatial and temporal proximity to the offense and the subsequent apprehension of the defendant (see, People v Love, 57 NY2d 1023; People v Hilton, 148 AD2d 749, 750). Moreover, the fact that the defendant herein was identified while he sat handcuffed in a patrol car does not render the showup impermissibly suggestive (see, People v Burns, 133 AD2d 642, 643).
We find unavailing the defendant’s further contention that the trial court committed reversible error in discharging four sworn jurors since the record shows that the discharge was consented to by defense counsel (cf., People v Buford, 69 NY2d 290).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.